tcmemo_1996_6 united_states tax_court joseph c stepien petitioner v commissioner of internal revenue respondent docket no filed date raymond n mccabe for petitioner lynne camillo and matthew i root for respondent memorandum opinion armen special_trial_judge this matter is presently before the court on respondent's motion for partial summary_judgment respondent seeks a partial summary adjudication that there is an underpayment in petitioner's income_tax for the taxable_year and that a portion of such underpayment is attributable to fraud within the meaning of sec_6653 as explained in more detail below we agree with respondent that partial summary_judgment in respondent's favor is appropriate background joseph c stepien petitioner failed to file federal_income_tax returns for the taxable years and on date a federal grand jury sitting in the u s district_court for the district of hawaii returned an indictment charging petitioner with criminal_tax_evasion under sec_7201 for the taxable years and on date petitioner negotiated a plea agreement with the u s attorney for the district of hawaii whereby petitioner agreed to enter a voluntary plea of guilty to the charge of criminal_tax_evasion under sec_7201 for the taxable_year in exchange for an agreement by the government to dismiss the remaining counts of the indictment the district_court accepted petitioner's guilty plea and entered a judgment of conviction against petitioner on date in a notice_of_deficiency issued subsequent to petitioner's conviction respondent determined deficiencies in and additions to petitioner's federal income taxes as follows all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax sec sec sec sec sec year deficiency b b a b b b a dollar_figure dollar_figure -- of the -- dollar_figure interest due on dollar_figure big_number big_number -- of the -- interest due on dollar_figure big_number big_number -- of the -- interest due on dollar_figure big_number -- dollar_figure -- of the interest due on big_number in the alternative to her determination that petitioner is liable for additions to tax for fraud under sec_6653 respondent determined that petitioner is liable for various additions to tax under sec_6651 sec_6653 and and sec_6653 and b for the taxable years in issue petitioner filed a petition for redetermination with the court disputing the deficiencies and the additions to tax determined by respondent in the notice_of_deficiency respondent filed an answer to the petition including therein affirmative allegations as follows petitioner is liable for the additions to tax for fraud for each of the taxable years in issue and the doctrine_of collateral_estoppel applies to preclude petitioner from contesting his liability for the additions to tax for fraud under sec_6653 and for the taxable_year thereafter petitioner filed a reply to respondent's answer in which petitioner denies that he is liable for the additions to tax for fraud for any of the taxable years in issue as indicated respondent filed a motion seeking a partial summary adjudication that there is an underpayment in petitioner's income_tax for the taxable_year and that a portion of such underpayment is attributable to fraud within the meaning of sec_6653 respondent contends that petitioner is collaterally estopped from denying that he fraudulently attempted to evade federal_income_tax for by virtue of his conviction for tax_evasion under sec_7201 for that year respondent's motion for partial summary_judgment was calendared for hearing in washington d c at which time counsel for respondent appeared and presented argument in support of the motion no appearance was made by or on behalf of petitioner at the hearing nor did petitioner file a statement with the court pursuant to rule c in effect petitioner relies on the denials set forth in his reply to the affirmative allegations of respondent's answer discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials florida peach corp v petitioner was reminded of the applicability of rule c in the court's notice of hearing dated date commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 sec_6653 provides that if any part of any underpayment_of_tax is due to fraud there shall be added to the tax an amount equal to percent of the underpayment sec_6653 provides that there shall be added to the tax in addition to the amount provided by sec_6653 an amount equal to percent of the interest due on the portion of the underpayment that is attributable to fraud fraud is defined as an intentional wrongdoing with a specific intent to evade a tax believed to be owing 763_f2d_1139 10th cir affg tcmemo_1984_152 394_f2d_366 5th cir affg tcmemo_1966_81 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 56_tc_213 as indicated respondent contends that petitioner is estopped from denying the existence of fraud for by virtue of petitioner's criminal conviction under sec_7201 we agree collateral_estoppel serves to protect litigants from the burden of relitigating an identical issue and promotes judicial economy by preventing unnecessary and redundant litigation 91_tc_273 under the doctrine_of collateral_estoppel a valid final judgment in a prior suit precludes in a second cause of action litigation of issues actually litigated and necessary to the outcome of the first action 439_us_322 99_tc_202 meier v commissioner supra a criminal conviction based upon a charge of willful_attempt_to_evade_tax in violation of sec_7201 necessarily carries with it the ultimate factual determination that part of the underpayment for the particular taxable_year was due to fraud as encompassed in sec_6653 465_f2d_299 7th cir affg tcmemo_1970_274 43_tc_50 affd 360_f2d_358 4th cir the doctrine_of collateral_estoppel applies in this context whether the conviction under sec_7201 arises from a trial on the merits or a plea of guilty 708_f2d_243 6th cir affg tcmemo_1981_1 plunkett v commissioner supra pincite stone v commissioner supra pincite consistent with the foregoing petitioner's prior criminal conviction under sec_7201 in respect of his taxable_year is conclusive and binding on petitioner so that the doctrine_of collateral_estoppel precludes him from denying in the present civil tax proceeding there is an underpayment in his income_tax for and a part of the underpayment is due to fraud within the meaning of sec_6653 334_f2d_262 5th cir 54_tc_882 consequently we shall grant respondent's motion for partial summary_judgment conclusion in order to reflect the foregoing an order will be issued granting respondent's motion for partial summary_judgment
